Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 2, 1975, which reversed the decision of a referee and sustained the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective January 16, 1975 on the ground that claimant voluntarily left her employment without good cause. The position to which claimant was transferred entailed the performance of duties similar in nature to those required in the eliminated position and there was no title change or reduction in salary. Claimant’s refusal to enter upon or even try to perform in the new position is evidence which substantially supports the board’s finding that claimant’s separation was voluntary, without good cause and, therefore, disqualifying. The finding is supported by substantial evidence and cannot be disturbed. (Matter of Bennett [Catherwood], 33 AD2d 946.) Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Mahoney, JJ., concur.